PURCHASE OF AMBULANCE — REVENUE SHARING FUNDS A Board of County Commissioners is not authorized under 371 to purchase an ambulance; and therefore, cannot purchase an ambulance with funds received under the " State and Local Fiscal Assistance Act of 1972." The Attorney General has considered your request for an opinion wherein you ask the following question: "May the Board of County Commissioners purchase an ambulance with revenue sharing funds and, while carrying the ambulance on the County's inventory, assign it to an organization for operation of ambulance service?" In the case of Brown v. State Election Board, 369 P.2d 140 (1962), the court stated that: "Public officers have only such authority as is conferred upon them by law and such authority must be exercised in the manner prescribed by law:" See also, Tulsa Exposition and Fair Corporation v. The Board of County Commissioners of the County of Tulsa, Oklahoma,468 P.2d 501 1970).  Title 19 Ohio St. 371 [19-371] (1971), provides: "(a) The Board of County Commissioners of any county which had attempted to contract for ambulance service with any city, county, person, firm, corporation or combination of them prior to the enactment hereof is hereby authorized to contract for such service with any city, town, county, person, firm or corporation or combination of them under such terms and conditions as may be agreed upon between the parties. Such contracts shall provide for the carrying of liability insurance in such amount as may be fixed and may provide for minimum standards of service and equipment . . ." (Emphasis added.) A plain reading of 19 Ohio St. 371 [19-371], supra, strictly limits as to when a Board of County Commissioners might contract with a city for ambulance service. The statute specifies that in order for the Board of County Commissioners to have the power to enter into such contract, that Board must have at some time prior to the enactment of 371 attempted to contract for ambulance service with a city, county, person, firm, corporation, or combination of same. Accordingly, it is clear that 371 makes no provisions relative to purchasing an ambulance by a Board of County Commissioners of any county. Thus, the business arrangement as outlined by your question is without statutory authorization and would, therefore, be improper.  It is, therefore, the opinion of the Attorney General that the first part of your question be answered in the negative in that a Board of County Commissioners is not authorized under 371 to purchase an ambulance; and therefore, cannot purchase an ambulance with funds received under the "State and Local Fiscal Assistance Act of 1972." Additionally, it is unnecessary to answer the latter part of your question regarding the assignment of an ambulance to an organization for operation since the above negative response renders moot the business arrangement as contemplated by the latter part of your question.  (Nathan J. Gigger)